Citation Nr: 0601569	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a limitation of lumbar 
motion due to disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960, and from May 1961 to January 1987.  

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which confirmed the 
10 percent evaluation for recurrent lumbar strain with 
degenerative changes.  The veteran's claims file is now under 
the jurisdiction of the RO in Buffalo, New York.  In January 
2003, the RO increased the evaluation for the veteran's 
service-connected low back disability to 20 percent.  See the 
January 2003 Supplemental Statement of the Case (SSOC).  In 
so doing, the disorder was recharacterized as lumbar spine 
limitation of motion due to disc disease.  Since that rating 
is less than the maximum provided under the applicable 
criteria, it did not represent a complete grant of the 
benefit sought, and the appeal continued.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The veteran's service-connected limitation of lumbar motion 
due to disc disease is not manifested by a severe limitation 
of lumbar motion; by a severe intervertebral disc syndrome 
with recurring attacks and intermittent relief; by an 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; by neurologic 
symptoms warranting a separate rating; or by forward flexion 
of the thoracolumbar spine limited to 30 degrees or less.  
The lumbar spine is not ankylosed.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 20 percent for a limitation of lumbar motion due to 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Codes (Codes) 5242, 5243 (2005), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 5292 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2001 
(statement of the case (SOC), and the January 2003 and March 
2004 supplemental statements of the case fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  The SOC advised him to 
"provide any evidence in [his] possession that pertains to 
the claim." In this case, VA also advised him, as shown as 
part of a June 2002 letter, that it needed medical evidence 
showing that his claimed disorder had "worsened."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the notice provided in the documents noted above was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Factual Background

The service medical records include an October 1986 diagnosis 
of recurrent back pain.  

At a December 1987 VA general medical examination a recurrent 
myofascial low back syndrome was diagnosed.  

Service connection for a recurrent lumbar strain with 
degenerative changes was granted in March 1988, and a 10 
percent rating was assigned.  The veteran did not express 
disagreement with this decision.  A January 2003 supplemental 
SOC (SSOC) increased the rating assigned to 20 percent, and 
recharacterized the disorder as limitation of motion of the 
lumbar spine due to disc disease.  The 20 percent rating has 
remained in effect since.  

The report of a private MRI (magnetic imaging resonance) 
study afforded the veteran in August 2000 showed findings of 
lumbar spine degenerative disease, with mild lumbar bulging, 
mild neural foraminal narrowing, and small osteophyte 
formation.

VA MRI testing accomplished in December 2000 showed very mild 
lumbar spine degenerative disease, and a L2-3 disc bulge, 
without a significant impairment of the neural structure.

In May 2001, the veteran was seen at a VA outpatient clinic 
with complaints of right leg pain.  He reported recently 
being treated at Fort Drum, New York where he received a 
hydrocortisone injection.  The injection did not provide any 
relief.  The appellant described slight right leg weakness, 
progressively increasing pain, and some difficulty raising 
the right leg.  There was no history of any bowel or bladder 
disorder associated with the back disorder.  Physical 
examination revealed good lower extremity sensation, and good 
flexion of the back with the appellant able to touch the 
floor.  Deep tendon reflexes were 1/4 at the right patella 
and otherwise 2/4 in the remainder of the lower extremities.  
The assessment was a recent history of a back injury with 
weakness of hip flexion and knee extension.

Review of the report of a September 2002 VA orthopedic 
examination shows that the veteran complained of low back 
pain.  He used a cane for assistance in walking due to 
Raynaud's disease which is a separately service connected 
disorder.  The veteran reported that in August 2002 he had a 
flare-up which lasted 10 to 12 weeks, and that following his 
receiving physical therapy the condition resolved.  The 
veteran described difficulty with stairs, kneeling, 
squatting, and stooping.  He added that he occasionally had 
trouble sleeping, and that he had back pain first thing in 
the morning and when he sits for a long period of time.  

Examination revealed straight leg raising testing to 80 
degrees without pain.  Neither sensory nor motor deficit of 
either lower extremity was observed.  Deep tendon reflexes of 
both lower extremities were present and symmetrical.  While 
pain on palpation of the lower lumbar spinous processes was 
noted, no pain on palpation of the lumbar paravertebral 
musculature was observed.  Lumbar motion testing showed 
flexion to 55 degrees, extension to 10 degrees (with pain), 
bilateral side bending to 15 degrees, and bilateral rotation 
to 15 degrees.  The diagnosis was degenerative intervertebral 
disk disease of the lumbar spine without radiculopathy or 
radicular irritation.  The examiner did note that the 
examination was conducted during a period of quiescent 
symptoms, and that during times of flare-ups the veteran's 
physical symptoms could vary significantly.  He added that 
the veteran did not exhibit any weakened movement, excess 
fatigability, or loss of coordination in the course of the 
examination.  

Review of the report of a November 2003 VA orthopedic 
examination shows that the veteran complained of intermittent 
lumbar spine stiffness and pain.  He denied being afforded 
any specific treatment for his disorder.  Examination 
revealed bilateral straight leg raising testing to 90 
degrees.  No neurological symptoms were observed.  Lumbar 
motion testing showed flexion to 80 degrees, extension to 30 
degrees, and bilateral lateral rotation to 45 degrees.  
Tendon reflexes were 3 bilaterally.  There was no loss of 
sensation to stimulation.  X-ray testing showed normal lumbar 
spine alignment and curvature and slight generalized 
osteophytes.  There was no evidence of disc body narrowing.  
The diagnosis was intermittent paralumbar muscle spasm.  The 
examiner added that the symptoms elicited on examination were 
relatively quiescent, but noted that the symptoms acted up 
about every month to six weeks.  It was also reported that 
the veteran was employed fulltime, and that he took no 
prescribed medication for his back.  The examiner described 
the amount of physical impairment due to the back disorder as 
"minimal."  

An October 2004 VA outpatient treatment record includes a 
diagnosis of chronic back pain.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating disc disease and disabilities of the 
spine, generally were revised while the appeal was pending 
(effective September 23, 2002 and September 26, 2003, 
respectively).   From their effective dates, the veteran is 
entitled to a rating under the revised criteria..

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent rating required a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  

The criteria in effect prior to September 26, 2003 included 
38 C.F.R. § 4.71a, Code 5292 for ratings based on limitation 
of lumbar spine motion.  A 20 percent rating was warranted 
when limitation was moderate, and a 40 percent rating was 
warranted when limitation was severe.  

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that an evaluation of 
20 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  Note 2. following the 
General Rating Formula.

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2005), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
shown.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

VA examinations in September 2002 and November 2003, as 
detailed above, showed no more than a moderate limitation of 
lumbar spine motion.  Consequently, the next higher, 40 
percent, rating under Code 5292 is not warranted.  

Considering the rating of the disability as disc disease, 
under Code 5293 (prior to the September 2002 revision), a 
severe intervertebral disc disease was not reflected in 
either the September 2002 examination report.  Notably, 
"quiescent" symptomatology was reported, which is 
inconsistent of a finding that the disability is manifested 
by recurring attacks with intermittent relief.  Objective 
evidence of such signs as recurring attacks with periodic 
muscle spasms, or a periodically absent ankle jerk was not 
clinically shown.

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  While the veteran 
reported in September 2002 that he had a 10 to 12 week flare-
up earlier that year, medical evidence of physician 
prescribed bed rest which is necessary before an 
"incapacitating episode" is found under the new criteria.  
No such evidence is reflected by the clinical record.  Hence, 
there is no basis for rating based on incapacitating 
episodes.  The evidence does not show neurological symptoms 
which may be separately rated and combined with the rating 
for orthopedic disability.  Notably, on both VA examinations 
in 2002 and 2003 no radicular symptoms were noted, and 
sensory examination and reflexes were reported as normal. 

From September 26, 2003, the disability may also be rated 
under the General Formula for rating injuries/diseases of the 
spine.  However, the next higher rating would require a 
limitation of flexion to 30 degrees or less (with or without 
pain) or ankylosis.  Here, flexion was reported as 80 degrees 
at the VA examination in November 2003.  Ankylosis is neither 
shown nor alleged.  

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, it must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Entitlement to a rating in excess of 20 percent for a 
limitation of lumbar motion due to disc disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


